Citation Nr: 1233697	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-16 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from June 1979 to June 1982 and from May 1986 to September 1986. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Veteran testified at an April 2009 RO hearing and before the undersigned Acting Veterans Law Judge (VLJ) in April 2010 sitting at Montgomery, Alabama.  Transcripts of those hearings are of file. 

A July 2010 Board decision found that new and material evidence had been submitted to reopen the claim for service connection for a low back disorder and remanded the claim for additional development.  The case has now been returned to the Board.  


FINDINGS OF FACT

1.  The Veteran sustained an acute and transitory low back injury during active military service.

2.  Chronic low back disability is first demonstrated years after active service, after two postservice low back injuries, and is unrelated to the Veteran's military service and any incidence therein, including his acute low back injury



CONCLUSION OF LAW

Chronic low back disability, to include arthritis, was not incurred in or aggravated during active service nor may arthritis be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice requirements apply to all five elements of a service connection claim which are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided the Veteran with pre-adjudication VCAA notice by letter, dated in January 2006.  He was informed that VA would obtain VA records and records of other Federal agencies, and that private medical records could be submitted or VA could be authorized to obtain such records.   He was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  By letter in March 2006 he was also informed of how VA determined effective dates and disability ratings, in accordance with the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided with additional VCAA notice by RO letter of August 2011, pursuant to the July 2011 Board remand.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran testified at personal hearings at the RO and before the undersigned Acting VLJ and transcripts of those hearings are on file. 

Neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the RO hearing officer and the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (setting for duties to fully explain the issues and to suggest the submission of evidence that may have been overlooked) and that the Board can adjudicate the claims based on the current record.  

The Veteran's service treatment records (STRs) and VA treatment records have been obtained and are on file.  Likewise, His available private clinical records have been obtained.  However, his testimony at the Board hearing clearly reflects that records of treatment in 1999 by a private chiropractor are not available.  See hearing transcript, p. 5.  

The Veteran was also afforded VA examinations, pursuant to the July 2010 Board remand, in September 2010 and August 2011, to determine whether there is a nexus between any current disability of his low back with his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The adequacy of the examinations and medical opinion obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999). Further, the examiner provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

And all this was in substantial compliance with the July 2010 Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

Furthermore, in March 2012 the Veteran was furnished with a copy of his claim file, consisting of more than 600 pages.  

The Veteran has not identified any additional evidence as being available for consideration in his appeal.  As there is neither indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The STRs of the Veteran's first period of service show that in November 1979 he complained of low back pain of several days duration.  It was noted that he did much heavy lifting while working at the post office.  He had no prior history of low back pain.  On physical examination he had spasm of the low back and point tenderness.  The diagnosis was "sacrolumbar pain-strain."  He was to remain in his quarters for 48 hours, take pain medication as needed, and do no heavy lifting for 30 days.  He was to return to the clinic as needed.  He was given a Physical Profile precluding him from strenuous activity or lifting greater than 20 pounds for a period of 30 days.  

The April 1982 examination for service separation was negative and in an adjunct medical history questionnaire the Veteran reported not having recurrent back pain.  

The STRs of the Veteran's second period of active service, from May to September 1986, are negative for symptoms, signs, complaints, history, treatment or evaluation of low back pain. 

In conjunction with the Veteran's October 1982 claim for service connection for residuals of a low back injury he reported, in a Report of Injury, that in 1979 or 1980 while getting a truck load of mail he had fallen and injured his low back.  

A December 1982 statement from Dr. J. R. F. reflects that the Veteran was seen in November 1982 for a chief complaint of low back pain.  On examination he had tenderness and spasm of the low back.  He had a history of a 1980 back injury during service but no X-rays had been taken at that time, although he was examined and given medication.  "Apparently, he has continued to have back pain at intervals."  He was prescribed medication for back pain.  Lumbosacral X-rays revealed no lumbar vertebral fractures or narrowing of the intervertebral spaces.  The physician stated that "[p]ossibly, he could have a back condition that is not apparent on conventional X-rays and further study could be indicated."  

On VA examination in December 1982 the Veteran complained of intermittent low back pain lasting up to 2 to 3 days, and during exacerbations he had difficulty bending and lifting.  There was no history of radiating pains, numbness, tingling or weakness of the lower extremities.  The last exacerbation occurred earlier in December 1982 and he was treated with medication by a civilian physician.  His carriage, posture, and gait were normal.  On physical examination the Veteran did not have any difficulties dressing or undressing, or changing position on the examining table.  Straight leg raising was negative, bilaterally.  There was no point tenderness or tenderness on tapping.  There were no spasms.  His heel gait and toe gait were normal.  Range of motion was full, and no gross deformities were noted.  No neurological deficit was found.  His stance was normal, as was his tandem gait.  There was no evidence of radiculopathy of the lower extremities.  His reflexes were symmetric and normal.  The pertinent diagnosis was a chronic lumbosacral strain, intermittent, with a history of an injury in1980.  

On file are private clinical records of 2002 and 2005.  These show that the Veteran injured his low back on September 6, 2002, while moving pans full of parts.  The diagnosis was low back pain/strain.  The next month, it was reported that X-rays had only shown degenerative joint disease (DJD) and a bone scan had revealed multi-level DJD of the thoracic spine, hips, and knees.  The impressions were multi-level DJD, and back strain - resolving.  In March 2004 he sustained another back while working and thereafter complained of sciatica.  An April 2004 lumbar MRI revealed disc space narrowing at multiple thoracolumbar levels.  Also, in April 2004, he was told that he could possibly have future recurrent back pain if he remained in the same job, and it was recommended that he change jobs to avoid recurrent back pain.  He had yet additional back injuries at work in June 2005 and again in September 2005.  

Clinical records of Alabama Industrial Medicine, Inc. show that in September 2002, after his back injury earlier that month, the Veteran complained of marked pain in the upper lumbar area but "denies any pre-existing problems" and had "[n]o history of back problems, etc."  The impression was an acute lumbosacral strain, and rule out an underlying disorder.  He also sought treatment following his March 2004 back injury at work.  

On VA examination in April 2006, in connection with his petition to reopen his previously denied claim of entitlement to service connection for a low back disability, the Veteran reported that after his inservice back injury he had remained "in general" free of symptoms up to about 3 years ago when the condition recurred with pain, requiring evaluation.  He had now received treatment and had constant low back pain which was worsened by physical activities.  On physical examination he had slight tenderness to palpation and reduced thoracolumbar motion.  On neurologic evaluation motor and sensory functions appeared satisfactory and deep tendon reflexes were symmetrical.  X-rays revealed severe L1-2 disc space loss, minimal disc space narrowing at L4-5; and the impression was unusually advanced osteoarthrosis at L1-2.  There was a question of a history of remote trauma at that level.  The pertinent diagnosis after physical examination was osteoarthrosis of the lumbosacral spine with chronic pain.  

In the Veteran's June 2006 notice of disagreement (NOD) he reported that he had had inservice treatment for a back injury, stepping off of a dock but had not had an MRI or X-rays during service.  His vertebrae were now very close together and he had arthritis and advanced osteoporosis.  

In June 2006 the Veteran's mother stated that the Veteran had not had back problems prior to service but thereafter he had complained of his back being in bad shape after an inservice injury.  Also, the Veteran's wife stated that they were married in 1997 and that since she had known him he had complained of his back, telling her that he had had an inservice injury.  

At the April 2009 RO hearing the Veteran testified that he had had an inservice back injury in the Army in Germany while a guard on a mail truck to get mail.  He had stepped off a dock and fallen down about four feet.  See RO hearing transcript, pages 1 and 2.  He had been given limited duty for about 2 weeks and pain medication.  His second period of service was in the Marine Corps during which he had just a very numb feeling but not like he had now.  Id.  In the Marines his back problem was not as noticeable because he was younger.  Id., at pages 2 and 3.  Prior to his 2002 postservice injury, his back pain had been about a 4 or 5 (presumably on a scale of 10) and it had limited his activities.  In 1999 he had gone to Dr. Cayce for spinal adjustment (although the Veteran testified that Dr. Cayce was not a chiropractor).  His subsequent injury in 2002 had done more damage to his back.  Pages 3 and 4.  He contended that his initial inservice injury had caused him to have his subsequent postservice injury(ies).  Id., at page 5.  The Veteran stated that he would attempt to obtain the records of or a statement from Dr. Cayce.  Id., at pages 5 and 6.  

At the April 2010 travel Board hearing the Veteran testified as to the circumstances surrounding his inservice back injury.  See hearing transcript, pages 2 and 3.  As he had gotten older his residuals of this injury began to show up on X-rays.  The postservice records of a chiropractor were not available because the chiropractor had destroyed the records; however, the chiropractor had told the Veteran that his problems, as treated in 1999, were due to an old injury.  Id. at page 5.  

At a September 2010 VA examination, during which the Veteran's claim files and medical records were reviewed, the Veteran related the circumstances of his inservice back injury and reported that no records were made because he had been seen by a medic with whom he had had a prior altercation.  He was just given light duty for two weeks for a lumbosacral strain.  He recalled having had lumbar pain with right leg numbness.  After his first period of service he had been in the National Guard, beginning in 1982, as a medic and continued to have back pain with aggravation but since he was a medic his problems were not documented; rather, he periodically went to his warrant officer for medication.  He had then briefly been in the Marines but was discharged due to his (now service-connected) right knee disability.  In 1999, while working at a foundry, he had been treated by a chiropractor but those records were unavailable.  He had injured his back in 2002 at work while pushing parts.  He reported that from 1999 to 2002 he had continued to have periodic severe spasms and he had lost jobs due to his back disability.  

A physical examination was done at the time of the September 2010 VA examination.  X-rays revealed scoliosis, convexity to the right, in the mid-thoracic spine, and very mild discogenic degenerative changes at multiple levels in the upper thoracic spine; as well as moderate to severe degenerative narrowing at L1-2 with associated osteophyte; mild accentuation of kyphosis at L1-2.  It was noted that the L5 spinous process appeared to be small, possibly from prior surgery.  The diagnosis was advanced DJD of the thoracic and lumbar spine; mild degenerative disc disease (DDD) and scoliosis of the thoracic spine; and mild kyphosis of L1-2.  

On VA spinal examination in August 2011 the Veteran's medical records, but not his claim files, were reviewed.  It was noted that the Veteran claimed the onset of his current back disability was from an inservice injury in 1979 or 1980.  Reportedly, his course since then had been intermittent, with remissions.  

After a physical examination the diagnoses were degenerative arthrosis, and DDD of the lumbar spine.  After a review of STRs and private medical records, it was noted that after the November 1979 back injury, the 1982 separation examination indicated no complaint of a lumbar back disorder.  There were no other entries in the STRs regarding any lumbar back complaints, or evaluations.  It was opined that the currently diagnosed lumbar back disorder was less likely as not cause by or a result of military service because there was but a single report of a lumbar back complaint in the STRs and none for the rest of the Veteran's military career.  The findings by his personal medical physician were relatively significant and at levels separated by essentially normal segments of the spine.  These findings and his military history of possible injury make it less likely as not that his currently diagnosed lumbar back disorder was caused by or a result of his military service.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain, in service will permit service connection for arthritis, first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 


Analysis

Although there is a single clinical notation of an inservice low back injury during the first period of service, following which the Veteran was given a physical profile limiting his duties for 30 days, the STRs fail to demonstrate the combination of manifestations sufficient to identify a chronic low back disability during active service.  As noted by the recent VA examiner, there were no further complaints or treatment for low back disability.  The examination for separation from his first period of service was negative for a low back disability and there were no low back complaints in an adjunct medical history questionnaire.  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  

Thus, chronicity of low back disability inservice is not adequately supported by the STRs and the evidence as a whole.  Accordingly, a showing of continuity of symptomatology after service or competent medical evidence of a nexus with service is required to support the claim when, as here, it is unquestioned that the Veteran now has chronic low back pathology(ies).  

As to continuity of symptoms, the Veteran has testified he had symptomatology of his low back since his military service.  Despite the absence of further treatment during service after 1979, when examined by a private physician in 1982 only shortly prior to filing his initial service connection claim, he had low back spasm but X-rays were negative and that physician only speculated that the Veteran might, i.e., possibly, have a back condition.  In this regard, there was a diagnosis of a "chronic" lumbosacral strain on VA examination in 1982 but from the record it is clear that this diagnosis was based upon historical information provided by the Veteran.  This conclusion is reached in light of the information as recorded in the report of that examination, the notation associated with the diagnosis of a history of an injury, as well as because of the absence of any abnormality upon physical examination.  Thus, this diagnosis of a "chronic" lumbosacral strain does not add corroborating value to the Veteran's statements and testimony of continuity of symptomatology.  As noted by the United States Court of Appeals for Veterans Claims, a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where a history recorded by an examiner had not filtered, enhanced, or added medico-evidentiary value to the lay history through medical expertise).  

In this regard, the Veteran is competent to describe visible or personally observable symptoms.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

In this regard, the Veteran has recently reported or testified that that he had numbness of the right leg during service after the 1979 low back injury.  However, a review of the STRs does not show that he had such symptoms.  Likewise, no such symptom was reported by the private physician in 1982 or on VA examination in 1982, and at the time of this latter examination it was specifically found that there was no evidence of radiculopathy.  Thus, although the Veteran testified that a chiropractor, in 1999, indicated that the Veteran had some low back disability due to an old injury, in circumstances such as this, when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute competent or medical evidence and does not rise to the level of establishing that that the private chiropractor actually rendered such an opinion or made such a diagnosis.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In this case, the history of continuous symptoms since service is contradicted by a service separation examination in April 1982, which found no low back disability.  Further, the Veteran denied symptoms of a low back disability in the adjunct medical history questionnaire.  The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

Despite what the Veteran related in conjunction with his 1982 VA claim, continuity is also interrupted by the records of his second period of service in 1986 which are likewise negative for low back disability, and the history he related in 2002 of not having a history of or a pre-existing low back disability.  

While posited as lay evidence, the Veteran's belief that the inservice injury was a precursor of his current low back disorder is actually a medical opinion in the guise of lay evidence and, as such, is not competent.  Moreover, the Veteran has repeatedly neglected the mention the severity of the multiple postservice work-related low back injuries.  Likewise, the statements of his mother and wife are subject to the frailties of human recollection and are nonspecific and simply too vague to be of any real value inasmuch as those statements were no more than generic in nature.  

The Veteran suggests that if radiological studies had been done during service, arthritis or some pathology consistent with trauma would have been shown.  The actual presence of arthritis can only be determined by radiological studies.  No X-ray study of the Veteran's low back was done during either period of military service, or within one year after his discharge from either of his periods of active service (ending respectively in June 1982 and September 1986), which could have revealed the presence of either arthritis or findings suggestive of past injury.  However, despite raising the specter of this possibility, X-rays in 1982 found no arthritis or evidence of changes due to past trauma.  Thus, his belief as to what X-rays during the first period of service would have shown is no more than speculation, since X-rays shortly thereafter were negative.  

Significantly, in conjunction with treatment for his postservice work-related back injuries, the Veteran reported in 2002 that he had no pre-existing back problems and no history of back problems.  This stands in stark contrast to the history he related in 1982, in conjunction with his original claim for service connection, and his recent statements and testimony of continuous low back symptoms.  This history, related in 2002, is consistent with this is the history he reported on VA examination in April 2006 of being generally symptom free until about 3 years ago, i.e., after the first of multiple postservice injuries.  It was only after these injuries that he had constant low back pain.  

Since consistency is the hallmark of credibility, and because the Veteran's history has varied greatly over time, the Board finds that the Veteran's statements and testimony of continuous low back symptoms, e.g., pain since his 1979 low back injury, are not credible.  

Also, the credibility of the Veteran's lay testimony is substantially undermined by the fact that other than for a brief period of time immediately after service, and apparently in conjunction with his seeking VA disability compensation, he did not seek treatment for a low back disorder until he sustained a series of postservice work-related low back injuries many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330   (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

Moreover, the Veteran has not reported having had a contemporaneous medical diagnosis, i.e., of DJD or DDD during service, and he has not described symptoms supported by a later diagnosis by a medical professional.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Accordingly, the Board concludes that the lay evidence is not credible for the purpose of establishing continuity of symptomatology.  At issue then, is whether the Veteran's current low back disability can be related to an acute injury inservice by competent medical evidence.  However, there is no competent and persuasive opinion of record showing a relationship between the Veteran's currently diagnosed low back pathologies and any incident or event during service.  As to this, the 1982 statement of a physician noted that the Veteran "[a]pparently" had continued to have low back pain since an inservice injury and could "[p]ossibly" have a back condition.  Thus, this opinion is no more than, at best, speculative in nature, particularly so because X-rays at that time were negative.  Use of speculative language such as "possibly" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship. See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

As to medical evidence of a nexus between current low back disability and the acute inservice injury, while the diagnosis on VA examination in 1982 was a "chronic" lumbosacral strain" with a history of injury in 1980, even assuming that the Veteran did receive chiropractic treatment in 1999.  This diagnosis was clearly based on no more than a history related by the Veteran in light of the absence of actual clinical findings of low back pathology on the formal physical examination.  Rather, it is not until he had a series of postservice work-related injuries that radiological studies revealed pathology of the thoracolumbar spine, including DJD and DDD.  In fact, contrary to the Veteran's statements and testimony of right leg numbness following the inservice injury, the earliest evidence of sciatica or radiculopathy is found only after his postservice injuries.  

The recent VA examiner opined that any current arthritis and DDD are unrelated to the Veteran's military service due to the absence of evidence of inservice treatment for injury and, implicitly, the passage of time without corroborating evidence of pathology.  

As noted above, this is only one factor, and may not be the determinative factor, in assessing credibility.  Other factors are, as noted, that the current low back arthritis has been repeatedly noted to be degenerative in nature, except for some recent evidence in 2006 raising the question of past trauma but even this was after the Veteran's multiple postservice work-related low back injuries.  In fact, all of the spinal changes, i.e., arthritis and DDD, are first shown many years after both periods of service.  The lapse of a number of years between the inservice low back injury and the earliest contemporaneous radiological evidence after service of low back pathology, and this only after a series of postservice work-related low back injuries, is further evidence against there being a nexus between the inservice injury and current low back disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Based on a review of the record and the clinical findings from examination, the recent VA examiner opined that the Veteran's current low back disabilities, DJD and DDD, were not caused by or the result of the inservice injury.  The VA examiner supported this conclusion with citation to relevant facts following a review of evidence.  There is no persuasive contrary medical opinion of record. 

Posited against this is the Veteran's interpretation of the medical evidence which is not supported by the actual medical evidence on file.  The Board is not required to accept the Veteran's lay interpretation of medical evidence because the Veteran lacks the education, experience, and training to make such interpretations.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While competent medical evidence is not always required in a claim for service connection, and competent lay evidence may suffice in appropriate circumstance, competent evidence of some kind, either medical or lay evidence, is required.  Here, there is neither competent medical evidence nor lay evidence which is both competent and credible that establishes continuity of symptomatology or the required nexus between the inservice low back and the current pathologies of the low back.  

Thus, the Board finds that the opinion of the recent VA examiner outweighs, for the reasons explained, the credibility of the Veteran's testimony of putative continuity of low back symptomatology.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no other persuasive medical opinion addressing the question of etiology of the Veteran's current DJD and DD of the low back.  

In sum, the Board does not question that the Veteran sustained some type of injury in service.  He contends that his current low back disability is due to that particular injury, as opposed to his multiple postservice work-related injuries following which both DJD and DDD are shown.  Thus, there is no credible manner by which it can now be found that what he has now is the result of the injury in service, as opposed to being due to some other possible etiology, e.g., from cause(s) of postservice origin.  So, the Board is without a basis upon which to predicate entitlement to service connection for residuals of the inservice low back injury.  Accordingly, service connection for a low back disorder, including DJD and DDD, is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Service connection for a low back disorder is denied. 


____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


